                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

JOHNSE D. GILL                                                             PLAINTIFF
ADC #651129

v.                           No: 1:19-cv-00076 BSM


MICHAEL D. OSBORNE, et al.                                              DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of October 2019.




                                                 UNITED STATES DISTRICT JUDGE
